Citation Nr: 0605531	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  99-02 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an eye condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from September 
1944 to August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for an eye 
condition, finding that the veteran had not submitted new and 
material evidence to reopen the claim.  The case apparently 
was handled by both RO's in San Diego, California and Manila, 
the Republic of the Philippines.  This decision was confirmed 
in April 2000 by the RO in Manila.  The veteran testified at 
a November 2004 hearing at the RO in San Diego.  In a June 
2005 supplemental statement of the case, the RO in Manila 
reopened the veteran's service connection claim for an eye 
disorder, but denied the claim on the merits.  Irrespective 
of the RO's action, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for an eye disorder.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In March 1994, the Board denied the claim of service 
connection for an eye condition on the basis that the claim 
was not well-grounded.  The veteran was notified of this 
decision, but did not file an appeal. 

2.  Evidence received since the final March 1994 decision is 
not cumulative or redundant and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for an eye condition.

3.  There is no probative evidence relating the veteran's 
current eye conditions to service.


CONCLUSIONS OF LAW

1.  The March 1994 Board decision denying the claim of 
service connection for an eye condition is final.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §  3.156 
(2005).

2.  The evidence received subsequent to the March 1994 Board 
decision is new and material, and the claim of service 
connection for an eye condition is reopened.   38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  An eye condition was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material

The RO originally denied service connection for an eye 
condition in June 1952, and continued the denial in December 
1952.  In April 1953, the Board also denied service 
connection for an eye condition.  Thereafter, in 
administrative letters and rating decisions dated from June 
1967 to September 1992, the RO continued its denial.  

The RO's 1992 decision was appealed to the Board.  In March 
1994, the Board again considered the veteran's claim.  
Evidence available at the time included service medical 
records and numerous affidavits and statements from comrades 
in arms, as well as private physicians.  The service medical 
records were negative for any eye abnormalities.  The 
affidavits from the comrades in arms indicate that the 
veteran developed poor eyesight in service from an enemy 
artillery shell explosion.  Medical records dated from 
January 1952 to December 1988 show ongoing diagnoses of eye 
conditions, including myopia; defective vision, mild, 
bilateral, not correctable, probably residuals of old chorio-
retinitis of unknown cause; amblyopia; old macular hemorrhage 
of both eyes; pigmentary degeneration changes around the 
macula with vision of 5/200, not correctable; and refractive 
error and chronic blepharitis of both eyes.  Statements and 
affidavits from private physicians dated from 1952 to 1972 
note in-service and post-service treatment for defective 
vision, myopia, ophthalmitis with concomitant impairment of 
vision, pterygium of the right eye, and other acquired eye 
disorders. 

The Board denied the veteran's claim in March 1994, on the 
basis that the claim was not well-grounded.  The veteran was 
notified of this decision and his appellate rights, and 
requested reconsideration of the issue.  The Board denied the 
motion in August 1994; and the veteran did not file an 
appeal.  As such, the March 1994 Board decision became final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.201, 20.202, 20.302 
(a).  

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 3.160(d); 38 C.F.R. §§ 20.1100, 
20.1104.  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

Evidence submitted since the March 1994 Board decision 
includes private medical records dated from December 1998 to 
February 2004, a July 1998 affidavit from a former comrade in 
arms, and a May 2005 private medical opinion.

The private medical records dated from December 1998 to May 
2005 show ongoing diagnoses of eye disorders, including 
refractive error, cataracts, macular degeneration, 
pseudophakia, glaucoma, and posterior vitreous detachment.  
The July 1998 affidavit from the veteran's former comrade in 
arms notes the veteran's poor vision was incurred in service 
when dust got into his eyes, causing partial blindness.  The 
May 2005 letter from a private ophthalmologist shows a 
medical opinion that the currently existing eye condition is 
at least as likely as not related to an injury during the 
veteran's service.

The evidence is new and material because it includes medical 
documentation of ongoing eye problems and a medical opinion 
relating the eye condition to service.  This evidence was not 
established at the time of the last Board decision.  The 
evidence also bears directly and substantially upon the issue 
of service connection, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the evidence submitted 
since the final 1994 Board decision is both new and material.  
Therefore, the claim of service connection for an eye 
condition is reopened.

The Board has considered the veteran's claim to reopen 
service connection for an eye condition based on new and 
material evidence with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 
2002).  Given the favorable outcome, as noted above, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  




Service connection

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for an eye 
condition.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
October 1998 rating decision, December 1998 statement of the 
case (SOC), and September 2003, April 2004, March 2005, and 
June 2005 supplemental statements of the case (SSOC's) that 
discussed the pertinent evidence, and the laws and 
regulations related to a service connection claim for an eye 
condition.  These documents essentially notified the veteran 
of the evidence needed to prevail on his claim.

In addition, in a January 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any additional evidence.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in January 
2004 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the October 1998 rating decision, the RO denied 
the veteran's service connection claim for an eye condition.  
In January 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
January 2004 was not given prior to the first AOJ 
adjudication of the claim, the subsequent VA letter corrected 
any procedural errors.  The notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, a November 1952 VA medical record, and private 
medical records dated from January 1952 to May 2005.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has current diagnoses of eye conditions, as 
discussed below, there is no evidence that the conditions 
were incurred in service.  Under these circumstances, the 
duty to assist doctrine does not require that the veteran be 
afforded medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  In this regard, there is no reasonable possibility 
that a VA examination would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for an eye condition.  
In various statements and testimony, he has indicated that 
his current eye condition was caused by an in-service mortar 
explosion, which caused dirt and dust to fly into his face, 
blurring his eyes.  His former comrades in arms also 
submitted affidavits recalling the in-service incident.  He 
thus contends that he is entitled to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the evidence shows chronic eye conditions, 
currently found.

A January 1952 affidavit from a private physician shows a 
diagnosis of myopia. A November 1952 VA medical record shows 
a diagnosis of defective vision, mild, bilateral, not 
correctable, probably residuals of old chorio-retinitis of 
unknown cause.  An October 1953 medical report shows a 
diagnosis of amblyopia.  A September 1963 medical report 
shows a diagnosis of old macular hemorrhage of both eyes.  In 
October 1964, a medical report shows pigmentary degeneration 
changes around the macula and that the veteran's vision was 
5/200 and not correctable.  A May 1967 private medical 
certificate from a private physician also indicates that he 
treated the veteran in December 1947 for complaints regarding 
his right eye vision and found a pterygium in the right eye.

A May 1996 private medical record shows an operation for left 
eye cataracts was performed.  The post-operative diagnosis 
was cataract, left eye.  A June 1996 private medical shows a 
fluorescein impression of involutional macular thinning, both 
eyes; and a diagnosis of macular degeneration, non-exudative.  
A September 1997 private medical record shows an impression 
of involutional macular degeneration, both eyes; other and 
combined forms of senile cataract, right eye; and 
pseudophakia, left eye.  Visual acuity with best manifest 
refraction was 20/200 in the right eye.  In December 1998, 
involutional macular degeneration and pseudophakia was found 
in both eyes.  A later December 1998 medical record also 
shows a finding of refractive error.  Additionally, private 
medical records dated from August 2002 to February 2004 show 
diagnoses of glaucoma and posterior vitreous detachment.  
August 2002 and February 2004 private medical statements also 
note that the veteran is legally blind.

The next issue is whether there is evidence of any in-service 
incurrence of an eye condition.

An August 1945 Philippine Army examination report shows no 
eye abnormalities at time of discharge from service.

A January 1952 affidavit from a private physician indicates 
that he found the veteran to have myopia, bilaterally while 
in service in 1945.  An undated typed document with the 
veteran's name indicates that the veteran was treated by a 
local doctor for defective eyesight from December 1943 to 
January 1944.  A January 1964 affidavit from a private 
physician notes that he treated the veteran from April 1945 
to July 1945 for ophthalmitis with concomitant impairment of 
vision and that prior to service, the veteran was in good 
health.  None of these documents, however, have accompanying 
medical records reflecting this treatment.  As such, these 
statements do not provide probative evidence of in-service 
treatment for an eye condition.  The Board also notes that 
the undated document showing defective eyesight as of 
December 1943 would suggest a pre-existing condition.

Additionally, there is no probative evidence relating the 
veteran's numerous eye condition(s) to service.  A May 2005 
private ophthalmologist noted that he had treated the veteran 
for severe end stage glaucoma and recently operated on each 
eye for this condition.  He stated that he reviewed the 
service medical records and noted a blast injury to each eye 
associated with operation of heavy machine guns during World 
War II and that an ocular blast injury was a known mechanism 
of cause of traumatic glaucoma through the angle recession 
pathophysiology.  On physical examination, the veteran had 
angle recession along with other findings consistent with 
blast injury, i.e., corneal scarring.  The veteran claimed to 
have suffered from this condition continuously since World 
War II.  The ophthalmologist stated that in his opinion, the 
currently existing medical condition was at least as likely 
as not related to an injury during the veteran's service.

It appears that the May 2005 examiner's opinion was based on 
the veteran's and his comrades in arms own recitation of 
events, and not on any review of actual medical record of the 
in-service event.  Specifically, there is no in-service 
documentation of an eye injury from an explosion, or any 
other eye abnormality.  Therefore, the May 2005 opinion has 
no probative value. See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) [the Board is not required to accept doctors' 
opinions that are based upon the claimant's recitation of 
medical history]; and Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis].  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Moreover, lay histories are not transformed into competent 
evidence merely because the transcriber happens to be a 
medical professional.  LaShore v. Brown, 8 Vet App 406 
(1995).  

Although the veteran and his comrades in arms have asserted 
that he suffered injury to his eye in service, which caused 
his present eye conditions, this is not a matter for 
individuals without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's and his comrades lay assertions, 
they are not confirmed by any evidence contemporaneous to 
service.    

In sum, the claim of service connection for an eye condition 
is denied.  38 C.F.R. § 3.303.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine; but 
as the evidence is not equally balanced, in this regard, it 
does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


